Citation Nr: 1442809	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  13-36 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to a higher initial rating in excess of zero percent for right knee internal derangement.

3. Entitlement to a higher initial rating in excess of zero percent for right hand foreign object.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2006 to October 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for right knee internal derangement and right hand foreign object, and assigned a zero percent disability rating under Diagnostic Codes 5260 and 5230 from October 17, 2010.  Service connection for a low back disability was denied.  

In December 2013, the Veteran notified the Board that he did not want a Board hearing.

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of a low back disability.

2. For the entire appeal period, the service-connected right knee internal derangement is manifested by pain, fatigability, and noncompensable limitation of flexion.

3. For the entire appeal period, the service-connected right hand foreign object is manifested by subjective discomfort with no objective evidence of pain, with no functional loss or impairment of any fingers or thumb, and no ankylosis.





CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. For the entire appeal period, the criteria for the assignment of a ten percent disability evaluation and no higher for the service-connected right knee internal derangement have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159 , 4.1, 4.40, 4.45, Diagnostic Codes 5257, 5260, 5261 (2013). 

3. For the entire appeal period, the criteria for the assignment of a disability evaluation in excess of zero percent for the service-connected right hand foreign object have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, Diagnostic Code 5230 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in October 2010, prior to the adjudication of the instant claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits. The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records dated from June 2006 to January 2013 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent a VA examination in November 2010 to obtain medical evidence regarding the nature and etiology of the claimed disabilities.  The Veteran also had a VA examination in January 2013 to obtain medical evidence regarding the nature and severity of his service-connected right knee internal derangement and right hand foreign object.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion as to whether the Veteran had the claimed low back disability was provided.  Opinion as to whether the service-connected disabilities caused any functional loss and as to the effects of the disabilities on the Veteran's ordinary activity and occupational impairment were provided.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

2.  Service Connection Claim

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis:  Service Connection for a Low Back Disability

The Veteran contends that he has a thoracolumbar disability.  See the October 2010 pre-discharge compensation claim.  In a November 2010 VA general medical examination, the Veteran reported that he started having lower back trouble around the same time he was recovering from knee surgery (which was in October 2008), but that he did not report the back pain because he did not want to miss deployment with his group.  The Veteran stated in his notice of disagreement that he believes his lower lumbar back pain is due to the loads that he had to carry on force marches and in combat training.  See the May 2012 notice of disagreement and statement.

The weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of a lower lumbar condition or a low back disability.  The Veteran's STRs are silent for complaints or diagnosis of a back or spine condition or disorder until September 2010, the month before the Veteran was discharged from active duty.  In a September 2010 medical assessment, the Veteran reported that he had experienced back pain during active duty and had not sought medical care.  The Veteran has not identified or submitted any medical evidence establishing a diagnosis of a back condition or disorder during active service or at any time after active service.  

A VA general medical examination report from November 2010 shows that the Veteran was not diagnosed with a low back disability.  The examiner reviewed the Veteran's medical records, solicited a medical history and symptomatology from the Veteran, conducted a physical examination, and took various x-rays, which were reviewed by a radiologist.  The examiner noted that the Veteran reported mild mid-lumbar tension during motion, but no pain.  The examiner found that there were no abnormalities of the spinal muscle (such as guarding, spasm, or tenderness), no evidence of spinal ankylosis, and no objective pain on motion.  After review of the Veteran's spine lumbosacral x-rays, a radiologist determined that the vertebral bodies were well aligned, the interspaces were well preserved, and there was no fracture or dislocation of the spine.  The radiologist concluded that the lumbar spine was negative.  Finally, the examiner concluded that the Veteran had a diagnosis of subjective lower back pain, which did not have effects on his occupation or job, and that muscle discomfort limited endurance during the day and interfered with rest.

The Board finds that although the Veteran is competent to describe feeling discomfort or pain in his back, he is not competent to diagnose a back disorder or disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).    

The Board also finds that the VA examiner's opinion is competent and credible, and as such, is entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiner's opinion was rendered after review of the file, solicitation of the Veteran's medical history, and a physical examination, including review of x-rays by a radiologist.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiner also provided the facts and rationale on which he based his opinion.  Accordingly, the Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of a back low back disability.  

Without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  Thus, on this record, the evidence is found to preponderate against the claim that the Veteran has a current diagnosis of a lower back disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a lower back disability is denied.

3.  Increased Ratings Claims

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss. Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran. See 38 C.F.R. § 4.3.

Diagnostic Code 5260 is utilized to rate limitation of flexion of leg.  38 C.F.R. § 4.71a , Diagnostic Codes 5260 (2013).  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71 , Plate II.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg." See VAOPGCPREC 9-2004 (September 17, 2004).  Under Diagnostic Code 5261, a noncompensable evaluation is warranted for extension limited to 5 degrees, a 10 percent evaluation is for assignment when extension is limited to 10 degrees and a 20 percent evaluation is for assignment when extension is limited to 15 degrees. A 30 percent evaluation is for assignment when extension is limited to 20 degrees and a 40 percent evaluation is warranted for extension limited to 30 degrees.

Under VAOPGCPREC 23-97, the Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257. See VAOPGCPREC 23-97 (July 1, 1997). Under this Diagnostic Code, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when mild, 20 percent when moderate and a maximum of 30 percent when severe. 38 C.F.R. § 4.71a , Diagnostic Code 5257.

Diagnostic Codes 5228 through 5230 are utilized to rate limitation of motion of individual digits.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 (2013).  Under Diagnostic Code 5230, any limitation of motion of the ring or little finger warrants a 0 percent rating.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Analysis:  Higher Initial Rating for Right Knee Internal Derangement

The Veteran contends that at least a 10 percent rating is warranted for the service-connected right knee internal derangement because he feels pain and does not have full flexion of the right knee.  The Veteran asserts that after prolonged standing or walking, or shorter periods of jogging, his right knee gets sore and stiff.  The Veteran also asserts that his right knee hurts when flexed too quickly, and it flares up and throbs when the weather changes.  See the May 2012 notice of disagreement and statement; the December 2013 VA Form 9.

The RO assigned a zero percent initial rating to the service-connected internal derangement of the right knee from October 17, 2010 under Diagnostic Code 5260 based upon the findings that the Veteran had no compensable symptoms.

The Board has carefully reviewed the evidence of record and finds that the competent and credible evidence supports the assignment of a 10 percent rating to the internal derangement of the right knee for the entire appeal period.  The evidence shows that the service-connected internal derangement of the right knee disability has been manifested by pain with movement, excess fatigability, and less flexion than normal.  The October 2010 VA examination report indicates that the Veteran reported having pain when he ran and that the right knee did not seem to have the same range of motion as his left knee.  The examiner found no objective evidence of  pain or limitations on range of motion.  The diagnosis was right knee internal derangement.  The January 2013 VA examination report indicates that the Veteran reported tightness in his right knee, stating that he could not bend it as much as the left knee.  The Veteran also reported that his right knee ached after long periods of standing or when running, and that there was occasional mild swelling after activities.   However, flexion was 140 degrees or greater, and there was no hyperextension, instability, crepitus, or objective evidence of painful motion.  The examiner noted that there was no functional loss and/or functional impairment of the right knee, but indicated that the right knee disability impacted the Veteran's ability to work because he had pain with work. 

The Board finds that the disability picture for the right knee internal derangement disability more closely approximates the criteria for a 10 percent rating under the provisions of Diagnostic Code 5260 when consideration is given to the functional loss of the right knee due to pain, excess fatigability, and noncompensable limited motion of the knee.  See 38 C.F.R. §§ 4.40, 4.45; see also Mitchell, supra; Burton, supra; and DeLuca, supra.  The Veteran is competent to report symptoms of pain and stiffness, and the Board finds him credible because his statements have been consistent since he had right knee surgery in 2008.  Moreover, although the January 2013 VA examiner did not find any functional loss or impairment, he did indicate that the right knee impacted the Veteran's ability to work.  Thus, the competent and credible evidence shows that the internal derangement of the right knee disability is productive of functional loss and impairment due to pain, fatigability, and noncompensable limitation of flexion.   

VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service-connected joint disability, not just arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In the present case, for the time period in question, the medical evidence shows that the right knee disability is productive of functional loss and impairment due to pain, fatigability, and noncompensable limitation of flexion.  The 10 percent rating contemplates the Veteran's functional impairment in the right knee during flare-ups or due to pain with activity or use.  

The Board considered whether separate evaluations were warranted under 5261 or 5257.  However, at no time during the period of appeal was the right leg shown to be limited to 10 degrees of extension.  Rather, the October 2010 and January 2013 VA examinations reflected extension to 0.  There is also no evidence of slight limitation of the knee.  Indeed both examiners noted that Lachman and McMurray's and drawer tests were normal.  

For these reasons, the Board concludes that an initial rating of 10 percent for service-connected internal derangement of the right knee disability is warranted for the entire appeal period.

Analysis:  Higher Initial Rating for Right Hand Foreign Object

The Veteran contends that at least a 10 percent rating is warranted for the service-connected right hand foreign object because he feels pain and does not have full range of motion of the hand.  The record reflects that the Veteran is right-handed. As such, the service-connected right hand foreign object disability affects his major extremity.  See 38 C.F.R. § 4.69.  The Veteran reports that when he makes a fist he can feel a mass or piece of bone between his ring and little finger, which hurts when pressed and prevents full grip strength.  See the May 2012 notice of disagreement and statement; the December 2013 VA Form 9.

The RO assigned a zero percent initial rating to the service-connected right hand foreign object from October 17, 2010 under Diagnostic Code 5230 based upon the findings that the Veteran had no compensable symptoms.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of zero percent for the service-connected right hand foreign object for the entire appeal period.  The October 2010 VA examination report indicates that the Veteran reported a prior injury of the fourth and fifth metacarpals incurred in service from punching something, and that a medical professional told him it could be a small bone chip but did not take an x-ray of his hand.  The examiner noted a small, non-painful, mobile object in the Veteran's palm, between the fourth and fifth metacarpal heads.  Upon physical examination, the VA examiner found that there was no decrease in strength or dexterity in the hand, no grip strength discrepancies, and no redness, swelling, crepitus, or ankylosis.  The examiner found no pain or limitations on motion, even after repetitive motion.  A VA radiologist reviewed x-rays of the right hand and concluded that there was soft tissue swelling in the metacarpal regions, no acute fracture or dislocation, and no bony erosions.  The examiner concluded that there were no effects on the Veteran's occupation or usual daily activities.

The January 2013 VA examination report indicates that the Veteran reported discomfort and a popping feeling between the fourth and fifth distal metacarpal bones.  The Veteran stated that it sometimes felt like his hand would "catch" and got sore at times, but that he had not experienced flare-ups that impacted the function of the hand.  The Veteran also had not had any follow-up evaluations or treatment.  The examiner noted that the Veteran had a 2009 diagnosis of tendonitis in the fifth metacarpal palmar region of his right hand.  The examiner found no evidence of painful motion or limitation of motion for any of the fingers or thumb, even after repetitive use testing.  The examiner also found no functional loss, functional impairment, or ankylosis of any of the fingers or thumb.  The examiner noted that the Veteran reported mild tenderness to palpitation of the palmar region webbing between the fourth and fifth metacarpal heads, and that although the examiner could not see or appreciate a palpable mass in the Veteran's hand, he did feel a subtle tendon pop upon extension of the fingers from a closed fist.  The movement did not appear to be painful, and x-rays confirmed that there were no abnormal findings or evidence of degenerative or traumatic arthritis.  The examiner noted that the Veteran's hand had not yet bothered him enough to seek further treatment, nor had the Veteran been evaluated by an orthopedic specialist, and opined that he would not label the condition trigger finger.  The examiner concluded that the Veteran's service connected right hand foreign object did not impact his ability to work.

The weight of the evidence shows that the right hand foreign object disability is manifested by subjective discomfort with no objective evidence of pain, with no functional loss or impairment of any fingers or thumb, and no ankylosis.  These findings do not warrant an assignment of a compensable rating for the ring or little finger under Diagnostic Code 5230 for limitation of motion of the ring or little finger.  The Board has considered the degree of functional loss due to pain, weakness, fatigability, incoordination, and lack of endurance or pain on movement under 38 C.F.R. §§ 4.40 and 4.45 in assessing the actual limitations of motion and function, but finds that, even with such considerations, a compensable disability rating has not been demonstrated.  See Mitchell,  supra; DeLuca, supra.  The Veteran reported having pain in the right hand but objective evidence showed no pain or limitations on motion, even after repetitive motion.  There was no evidence of any functional loss or functional impairment, no impact on his ability to work, and no evidence of ankylosis or arthritis.  The Board also notes that the Veteran has not sought additional diagnosis or treatment for his hand beyond the two VA examinations.  

The Board has considered the other Diagnostic Codes pertinent to rating a hand disability.  Because ankylosis of the fingers is not shown, Diagnostic Codes 5216 through 5227 are not warranted.  Moreover, because there is no evidence of limited thumb, index, or middle finger limitation of motion, Diagnostic Codes 5228 and 5229 are not warranted.

Thus, based on the evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.  The appeal for an initial rating in excess of zero percent for the service-connected right hand foreign object is denied.

Extraschedular Consideration

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, it must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's symptoms and functional limitations due to the right knee and right hand disabilities are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  The record shows that the service-connected right knee disability is manifested by pain, fatigability, and noncompensable limitation of flexion.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence. Separate ratings are possible for ankylosis, subluxation or lateral instability, cartilage issues, and acquired genu recurvatum.  Moreover, the schedular rating criteria specifically provides for disability ratings based on functional loss, pain on movement, fatigueabilty, and weakness.  See 38 C.F.R. §§ 4.21, 4.40, 4.45; DeLuca, supra.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted. 

The service-connected right hand disability is manifested primarily by subjective discomfort with no objective evidence of pain, with no functional loss or impairment of any fingers or thumb, and no ankylosis.  The level of severity of the Veteran's right hand disability is adequately contemplated by the applicable diagnostic criteria. The diagnostic codes pertinent to rating a hand and fingers disability rate the limitations of motion of individuals fingers based upon evidence of a gap between the finger and thumb when attempting to oppose the fingers, or a gap between the finger and proximal transverse crease of the palm with the finger flexed to the extent possible and extension is limited.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5228 to 5230.  The criteria provide for higher ratings based on symptoms. Separate ratings are possible for ankylosis of the fingers.  As discussed, the manifestations of the service-connected right hand disability are contemplated by the rating schedule in that the assigned ratings reasonably assess the severity of the overall condition.  In this sense, they are not shown to be unusual or exceptional.  The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not reached in this case.  Accordingly, the claim will not be referred for extraschedular consideration.


ORDER

Service connection for a low back disability is denied.

A 10 percent initial rating for the service-connected right knee internal derangement is granted.

An initial rating in excess of zero percent for the service-connected right hand foreign object is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


